     Case 2:20-cv-01849-APG-NJK Document 27 Filed 12/01/20 Page 1 of 3




 1   WRIGHT, FINLAY & ZAK, LLP
     Darren T. Brenner, Esq.
 2   Nevada Bar No. 8386
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 637-2345; Fax: (702) 946-1345
 6   dbrenner@wrightlegal.net
     lrobbins@wrightlegal.net
 7   Attorneys for Plaintiff, Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of the
     Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
 8
 9                               UNITED STATES DISTRICT COURT
                                      DISTRICT OF NEVADA
10
     WELLS FARGO BANK, N.A., AS                      Case No.: 2:20-cv-01849-APG-NJK
11   TRUSTEE, ON BEHALF OF THE
12   HOLDERS OF THE HARBORVIEW
     MORTGAGE LOAN TRUST MORTGAGE                    STIPULATION AND ORDER TO
13   LOAN PASS-THROUGH CERTIFICATES,                 EXTEND TIME PERIOD TO RESPOND
     SERIES 2006-12,                                 TO MOTIOND TO DISMISS [ECF Nos.
14
                                                     13, 16 and 20]
15                        Plaintiff,
            vs.                                      [First Request]
16
     FIDELITY NATIONAL TITLE GROUP,
17   INC.; FIDELITY NATIONAL TITLE
18   INSURANCE COMPANY; FIDELITY
     NATIONAL TITLE AGENCY OF NEVADA,
19   INC.; DOE INDIVIDUALS I through X; and
     ROE CORPORATIONS XI through XX,
20   inclusive,
21                        Defendants.
22
            COMES NOW Plaintiff Wells Fargo Bank, N.A., as Trustee, on Behalf of the Holders of
23
     the Harborview Mortgage Loan Trust Mortgage Loan Pass-Through Certificates, Series 2006-12
24
     (”Wells Fargo”), Defendants Fidelity National Title Insurance Company (“FNTIC”), Fidelity
25
     National Title Agency of Nevada, Inc. (“Fidelity Agency”), and Specially-Appearing Defendant
26
     Fidelity National Title Group, Inc. (“FNTG”) by and through their counsel of record, hereby
27
     stipulate and agree as follows:
28



                                               Page 1 of 3
     Case 2:20-cv-01849-APG-NJK Document 27 Filed 12/01/20 Page 2 of 3




 1         1. On October 2, 2020, Wells Fargo filed its Complaint in Eighth Judicial District Court,
 2            Case No. A-20-822438-C [ECF No. 1-1];
 3         2. On October 4, 2020, FNTIC filed a Petition for Removal to this Court [ECF No. 1];
 4         3. On November 12, 2020, FNTIC filed a Motion to Dismiss [ECF No. 13];
 5         4. On November 16, 2020, Fidelity Agency filed a Motion to Dismiss [ECF No. 16];
 6         5. On November 18, 2020, FNTG filed a Motion to Dismiss [ECF No. 20];
 7         6. Wells Fargo’s deadline to respond to the pending Motions to Dismiss is currently
 8            November 30, 2020 [ECF Nos. 13 and 16] and December 2, 2020 [ECF No. 20];
 9         7. Wells Fargo’s counsel is requesting a brief extension until Monday, December 7,
10            2020, to file its responses to the pending Motions to Dismiss;
11         8. This extension is requested as the Parties are currently discussing a stipulation to stay
12            briefing on the Motions to Dismiss pending the Court’s resolution of Wells Fargo’s
13            Motion for Remand [ECF No. 10];
14         9. Counsel for Defendants does not oppose the requested extension;
15
16   ///
17
18   ///
19
20   ///
21
22   ///
23
24   ///
25
26   ///
27
28   ///



                                               Page 2 of 3
     Case 2:20-cv-01849-APG-NJK Document 27 Filed 12/01/20 Page 3 of 3




 1          10. This is the first request for an extension which is made in good faith and not for
 2              purposes of delay.
 3          IT IS SO STIPULATED.
 4    DATED this 30th day of November, 2020.          DATED this 30th day of November, 2020.
 5    WRIGHT, FINLAY & ZAK, LLP                       SINCLAIR BRAUN LLP
 6
      /s/ Lindsay D. Robbins                          /s/ Kevin S. Sinclair
 7    Darren T. Brenner, Esq.                         Kevin S. Sinclair, Esq.
      Nevada Bar No. 8386                             Nevada Bar No. 12277
 8    Lindsay D. Robbins, Esq.                        16501 Ventura Boulevard, Suite 400
 9    Nevada Bar No. 13474                            Encino, California 91436
      7785 W. Sahara Ave., Suite 200                  Attorney for Defendants, Fidelity National
10    Las Vegas, NV 89117                             Title Group, Inc., Fidelity National Title
      Attorneys for Plaintiff, Wells Fargo Bank,      Insurance Company, and Fidelity Title
11    N.A., as Trustee, on Behalf of the Holders of   Agency of Nevada, Inc.
12    the Harborview Mortgage Loan Trust
      Mortgage Loan Pass-Through Certificates,
13    Series 2006-12
14
15   IT IS SO ORDERED.

16          Dated this 1st day of December, 2020.
17
                                                  ________________________________________
18                                                UNITED STATES DISTRICT JUDGE

19
20
21
22
23
24
25
26
27
28



                                                Page 3 of 3
